By the Court,

DixoN, O. J.
This is an appeal from an order of the county court of La Crosse county, refusing to set aside and dismiss a writ of attachment issued in September, 1859. Among the'several objections made below, but one is urged here. It is that no proper return day is named in the writ. After commanding the officer to attach property, as prescribed by section 4 of chapter 130 of the Bevised Statutes, it concludes by directing him “ to proceed therein in the manner as required by the statutes in such case made and provided.” The appellant insists that it should have been made returnable either at the first day of the next term *224caart or *n twentJ daJS after ^ was issued. In sup-of tbe former position, section 1 of chapter 186 is cited; tbe latter is based upon section 8 of chapter 180, E. S., and section 4 of chapter 101 of the laws of 1859. We are of opinion that neither position is tenable, and that the process is good as it is. Although it may properly be denominated a writ, and is so named in the statute, yet it is a special statutory proceeding. It is unlike the writ of attachment which existed under our former practice. It is not the writ or process by which the action is commenced, but it is a provisional remedy merely, designed to aid or help out the principal suit, which must be commenced at or before the time the attachment is issued. In all such special proceedings, it is sufficient if the requirements of the statute creating them are complied with. Such is the case here. The requirements of section 4, which contains the only directions as to the contents of the writ, being complied with, we cannot pronounce it irregular or defective. It embraces everything which the legislature deemed essential. That section is not modified or changed by section 4 of chapter 101, laws of 1859, which prescribes the time when the officer shall in fact make return. If it contained a direction in accordance with the latter provision, it would not thereby be vitiated, but it sufficient without it.
Order affirmed, and cause remanded for further proceedings.